Smith, Justice. The appellant, a licensed keeper of a dram-shop, was indicted, under Section 1594 of Gantt’s Digest, for permitting gaming to be carried on in his place of business. He interposed a general demurrer, which was overruled; and afterwards standing mute, the court ordered a plea of not guilty to be entered for him. Upon the trial of the issue thus raised, he was convicted and adjudged to pay a fine. As the judgment cannot be said to be unsupported by the evidence, we shall consider only the question whether the indictment sufficiently charges the offense. The indictment begins thus: “The grand jury accuse W. F. Farmer of the crime of permitting gaming in his dram-shop.” And the charging part is that the defendant, having a license under the laws of the ¿otate, to keep a dram-shop in Perry county, “ did within the house of him the said W. F. Farmer, knowingly and unlawfully permit and suffer ” certain parties to bet money on a game of cards there played. The indictment is substantially a copy of that in Brockway v. State, 36 Ark., 629. The objection is that it does not certainly appear in what house of the defendant’s it was intended to charge that the gaming took place—that it might have been in his dwelling-house, or any other out-house owned or occupied by him, as well as in his drinking saloon, though detached or distant therefrom. The offence is a statutory misdemeanor. And as the indictment follows the language of the statute, and apprises the defendant, with reasonable certainty, of the nature of the accusation against him, so as to enable him to prepare his defence, and to plead the judgment in bar of a subsequent prosecution for the same offence, it is sufficient. State v. Witt, 39 Ark., 216. Under the indictment it would devolve upon the State to prove that the gaming took place in the saloon, or upon the premises connected therewith. And the testimony in the case satisfies this requirement. Affirmed.